DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6, line 5, appears to include a colon following the word processor instead of a semicolon.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 10-12  of U.S. Patent No. 11,186,186.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U.S. Patent No. 11,186,186 as noted below.
Application 17/511011
U.S. Patent No. 11,186,186
1.  A control apparatus for an electric vehicle that is configured to charge a storage battery with electric power that is supplied while traveling in a power supply lane that is a travelling road on which contactless power supply is performed, the control apparatus comprising: a charging control unit that controls charging of the storage battery such that a charge amount of the storage battery falls within a target range that is a set range, wherein the charging control unit changes, with time, a charging speed at which the storage battery is charged, based on states of the electric vehicle.
1.  A control apparatus for an electric vehicle that is configured to charge a storage battery with electric power that is supplied while traveling in a power supply lane that is a travelling road on which contactless power supply is performed, the control apparatus comprising: a charging control unit that controls charging of the storage battery such that a charge amount of the storage battery falls within a target range that is a preset range; and a range changing unit that changes at least one of an upper limit value and a lower limit value of the target range with time based on states of the electric vehicle.

6. The control apparatus according to claim 1, wherein: the charging control unit changes a charging speed at which the storage battery is charged based on the state of the electric vehicle.
Claim 4
Claim 10
6.  A control system for an electric vehicle that is configured to charge a storage battery with electric power that is supplied while traveling in a power supply lane that is a travelling road on which contactless power supply is performed, the control system comprising: a processor: a non-transitory computer-readable storage medium; and a set of computer-readable instructions stored in the computer-readable storage medium that, when read and executed by the processor, cause the processor to implement: controlling charging of the storage battery such that a charge amount of the storage battery falls within a target range that is a set range; and changing, with time, a charging speed at which the storage battery is charged, based on states of the electric vehicle.
11.  A control system for an electric vehicle that is configured to charge a storage battery with electric power that is supplied while traveling in a power supply lane that is a travelling road on which contactless power supply is performed, the control system comprising: a processor: a non-transitory computer-readable storage medium; and a set of computer-readable instructions stored in the computer-readable storage medium that when read and executed by the processor, cause the processor to implement: controlling charging of the storage battery such that a charge amount of the storage battery falls within a target range that is a preset range; and changing at least one of an upper limit value and a lower limit value of the target range with time based on states of the electric vehicle.

Where, as previously noted, claim 6 discloses wherein: the charging control unit changes a charging speed at which the storage battery is charged based on the state of the electric vehicle.
7.  A control method for an electric vehicle that is configured to charge a storage battery with electric power that is supplied while traveling in a power supply lane that is a travelling road on which contactless power supply is performed, the control method comprising: controlling charging of the storage battery such that a charge amount of the storage battery falls within a target range that is a set range; and changing, with time, a charging speed at which the storage battery is charged, based on states of the electric vehicle.
12.  A control method for an electric vehicle that is configured to charge a storage battery with electric power that is supplied while traveling in a power supply lane that is a travelling road on which contactless power supply is performed, the control method comprising: controlling charging of the storage battery such that a charge amount of the storage battery falls within a target range that is a preset range; and changing at least one of an upper limit value and a lower limit value of the target range with time based on states of the electric vehicle.

Where, as previously noted, claim 6 discloses wherein: the charging control unit changes a charging speed at which the storage battery is charged based on the state of the electric vehicle.  The method would be carried out under normal operation of the apparatus of claim 6.


Claims 2, 3, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,186,186  in view of Chang (US 2015/0105948).
With respect to claim 2, claims 1 and 6 of U.S. Patent No. 11,186,186 do not expressly disclose wherein: the charging control unit decreases the charging speed, in response to a temperature of the storage battery being equal to or higher than a predetermined value.
Chang discloses a control apparatus wherein the charging control unit decreases the charging speed, in response to a temperature of the storage battery being equal to or higher than a predetermined value (para 0028, 0058, and 0062-0065, where the temperature is used to control the window/range as noted in the prior citations and where the rate/speed of charge may be adjusted via increasing and/or decreasing the state of charge window/range as noted in para 0005 and 0070, also see 0052-0055 including Tables 1 and 2), in order to prevent damage to the system or battery pack degradation.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include charging speed control based on storage battery temperature in the device of U.S. Patent No. 11,186,186, as did Chang, so that the battery can be optimally charged in a desired amount of time while also avoiding damage to the system or battery pack degradation.
 	With respect to claim 3, claims 1 and 6 of U.S. Patent No. 11,186,186 do not expressly disclose wherein: the charging control unit increases the charging speed, in response to a temperature of the storage battery being lower than a predetermined value.
Chang discloses a control apparatus wherein the charging control unit increases the charging speed, in response to a temperature of the storage battery being lower than a predetermined value (para 0028, 0058, and 0062-0065, where the temperature is used to control the window/range as noted in the prior citations and where the rate/speed of charge may be adjusted via increasing and/or decreasing the state of charge window/range as noted in para 0005 and 0070, also see 0052-0055 including Tables 1 and 2), in order to prevent damage to the system or battery pack degradation.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include charging speed control based on storage battery temperature in the device of U.S. Patent No. 11,186,186, as did Chang, so that the battery can be optimally charged in a desired amount of time while also avoiding damage to the system or battery pack degradation.
With respect to claim 5, claims 1 and 6 of U.S. Patent No. 11,186,186 do not expressly disclose wherein: the charging control unit decreases a traveling speed of the electric vehicle, in response to the temperature of the storage battery being equal to or higher than the predetermined value.
Chang discloses a control apparatus wherein the charging control unit decreases a traveling speed of the electric vehicle, in response to the temperature of the storage battery being equal to or higher than the predetermined value (para 0022, 0028, and 0058, where the temperature is used to control the window/range as noted in the prior citations and where the SOC limits are communicated to other controllers to limit battery output power via limiting battery charging/discharging as noted in para 0022, also see para 0018), in order to help prevent the battery from reaching dangerous temperature levels due to higher power draw that could lead to degradation.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include decreasing a traveling speed in response to the temperature of the storage battery in the device of U.S. Patent No. 11,186,186, as did Chang, so that the battery could be prevented from reaching dangerous temperature levels due to higher power draw that could lead to degradation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2015/0105948) in view of Melen (US 2011/0184842).
With respect to claim 1, Chang discloses a control apparatus for an electric vehicle that is configured to charge a storage battery with electric power that is supplied while traveling (abstract and para 0018), the control apparatus comprising: a charging control unit that controls charging of the storage battery such that a charge amount of the storage battery falls within a target range that is a set range (para 0044, 0052-0055 including Tables 1 and 2, and 0069-0070, also see para 0003 and 0032-0033), wherein the charging control unit changes, with time, a charging speed at which the storage battery is charged, based on states of the electric vehicle (para 0005, 0027-0029, and 0070).
However, Chang does not expressly disclose a power supply lane that is a travelling road on which contactless power supply is performed.  Although this limitation appears to only be recited in the preamble, a secondary reference has been included to more clearly meet this claim limitation.
Melen discloses an energy transfer system for a vehicle and includes contactless power supply from a power supply lane of a travelling road (para 0038-0041 and abstract, also see the vehicle 102 and TX array 110 in Fig. 1-2), in order to provide a means for extending the driving range for vehicles while also reducing pollution from carbon emissions.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a power supply lane with contactless power supply in the device of Chang, as did Melen, so that the vehicle could have an extended driving range while requiring fewer stops for stationary charging.
With respect to claim 2, Chang discloses the control apparatus according to claim 1, wherein: the charging control unit decreases the charging speed, in response to a temperature of the storage battery being equal to or higher than a predetermined value (para 0028, 0058, and 0062-0065, where the temperature is used to control the window/range as noted in the prior citations and where the rate/speed of charge may be adjusted via increasing and/or decreasing the state of charge window/range as noted in para 0005 and 0070, also see 0052-0055 including Tables 1 and 2).
With respect to claim 3, Chang discloses the control apparatus according to claim 1, wherein: the charging control unit increases the charging speed, in response to a temperature of the storage battery being lower than a predetermined value (para 0028, 0058, and 0062-0065, where the temperature is used to control the window/range as noted in the prior citations and where the rate/speed of charge may be adjusted via increasing and/or decreasing the state of charge window/range as noted in para 0005 and 0070, also see 0052-0055 including Tables 1 and 2).
With respect to claim 4, Chang discloses the control apparatus according to claim 1, wherein: the charging control unit narrows the target range, in response to a temperature of the storage battery being lower than a predetermined value or in response to degradation having occurred in the storage battery (para 0022, 0028, and 0058, also see para 0003).
With respect to claim 5, Chang discloses the control apparatus according to claim 2, wherein: the charging control unit decreases a traveling speed of the electric vehicle, in response to the temperature of the storage battery being equal to or higher than the predetermined value (para 0022, 0028, and 0058, where the temperature is used to control the window/range as noted in the prior citations and where the SOC limits are communicated to other controllers to limit battery output power via limiting battery charging/discharging as noted in para 0022, also see para 0018).
With respect to claim 6, Chang discloses a control system for an electric vehicle that is configured to charge a storage battery with electric power that is supplied while traveling (abstract and para 0018), the control system comprising: a processor (para 0022, 0026, and 0045); a non-transitory computer-readable storage medium (para 0022, 0026, 0045, and 0071); and a set of computer-readable instructions stored in the computer-readable storage medium (para 0022, 0026, and 0045) that, when read and executed by the processor, cause the processor to implement: controlling charging of the storage battery such that a charge amount of the storage battery falls within a target range that is a set range (para 0044, 0052-0055 including Tables 1 and 2, and 0069-0070, also see para 0003 and 0032-0033); and changing, with time, a charging speed at which the storage battery is charged, based on states of the electric vehicle (para 0005, 0027-0029, and 0070).
However, Chang does not expressly disclose a power supply lane that is a travelling road on which contactless power supply is performed.  Although this limitation appears to only be recited in the preamble, a secondary reference has been included to more clearly meet this claim limitation.
Melen discloses an energy transfer system for a vehicle and includes contactless power supply from a power supply lane of a travelling road (para 0038-0041 and abstract, also see the vehicle 102 and TX array 110 in Fig. 1-2), in order to provide a means for extending the driving range for vehicles while also reducing pollution from carbon emissions.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a power supply lane with contactless power supply in the device of Chang, as did Melen, so that the vehicle could have an extended driving range while requiring fewer stops for stationary charging.
With respect to claim 7, Chang discloses a control method for an electric vehicle that is configured to charge a storage battery with electric power that is supplied while traveling (abstract and para 0018), the control method comprising: controlling charging of the storage battery such that a charge amount of the storage battery falls within a target range that is a set range (para 0044, 0052-0055 including Tables 1 and 2, and 0069-0070, also see para 0003 and 0032-0033); and changing, with time, a charging speed at which the storage battery is charged, based on states of the electric vehicle (para 0005, 0027-0029, and 0070).
However, Chang does not expressly disclose a power supply lane that is a travelling road on which contactless power supply is performed.  Although this limitation appears to only be recited in the preamble, a secondary reference has been included to more clearly meet this claim limitation.
Melen discloses an energy transfer system for a vehicle and includes contactless power supply from a power supply lane of a travelling road (para 0038-0041 and abstract, also see the vehicle 102 and TX array 110 in Fig. 1-2), in order to provide a means for extending the driving range for vehicles while also reducing pollution from carbon emissions.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a power supply lane with contactless power supply in the device of Chang, as did Melen, so that the vehicle could have an extended driving range while requiring fewer stops for stationary charging.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hiroe (US 2014/0042968) and Bhardwaj (US 9,685,810).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./            Examiner, Art Unit 2859  

/EDWARD TSO/             Primary Examiner, Art Unit 2859